NO. 07-10-0023-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                      DECEMBER 2, 2010

                            ______________________________


                                      SAM BOOKER, JR.,

                                                              Appellant
                                                  v.

                                    THE STATE OF TEXAS,

                                                        Appellee
                           _______________________________

 FROM THE CRIMINAL DISTRICT COURT NUMBER ONE OF TARRANT COUNTY;

                 NO. 0922782D; HON. SHAREN WILSON, PRESIDING
                        _______________________________

                                 Memorandum Opinion
                           _______________________________


Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.1

      In this appeal, appellant Sam Booker, Jr. seeks reversal of the trial court’s action

in revoking his deferred adjudication probation, adjudging him guilty of the offense of

failing to register as a sex offender, and assessing his punishment at three years


      1
       John T. Boyd, Senior Justice, sitting by assignment.
confinement in the Institutional Division of the Texas Department of Criminal Justice.

Disagreeing that the record shows reversible error, we affirm the judgment of the trial

court.

         In submitting his appeal, appellant presents two issues which, he contends,

demonstrate the trial court reversibly erred in its decision. In his first issue, he argues

that there was insufficient evidence to show that he failed to timely pay his required

supervision fees or that he failed to complete the required one-third of his sex offender

treatment within the first year of his probation. In his second issue, he contends that the

trial court erred in modifying and changing his conditions of probation by adding the

condition that he “successfully complete psychological counseling, treatment, and

aftercare sessions for sex offenders” almost four years after he was initially placed on

probation.

         The standard by which we review a trial court’s revocation of probation is well

established. The order revoking probation is reviewed under an abuse of discretion

standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006), quoting

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In further clarification,

the Rickels court instructs that in probation revocation cases such as the instant one in

which the sufficiency of the evidence is questioned, the burden of proof to sustain the

trial court’s action is by a preponderance of the evidence. Id. at 763. That is, the

evidence must be sufficient to “create a reasonable belief that the defendant has

violated a condition of his probation.” Id. at 764. In such a proceeding, the trial judge is

the sole judge of the credibility of the witnesses and the weight to be given their

testimony, Taylor v. State, 604 S.W.2d 175, 179 (Tex. Crim. App. 1980), and the
                                             2
appellate court reviews the evidence in a light most favorable to the trial court’s ruling.

Cardona v. State, 665 S.W.2d at 493. One violation of the conditions of probation is

sufficient to support a revocation of the probation. Sanchez v. State, 603 S.W.2d 869,

871 (Tex. Crim. App. 1980).

       In its petition seeking the revocation, the State alleged that appellant had failed to

timely pay his required probation supervision fees and that he had failed to complete the

mandated one-third of his sex offender treatment within the first year after that treatment

was required. This proceeding arises from appellant’s September 2004 no-contest plea

to a charge that, as a convicted sex offender, he had failed to timely report in person to

the Fort Worth police his intended change of residence. His probation was modified

three times in April, July, and August of 2008. His August 2008 modification required

him to submit to sex offender treatment evaluations as directed by his supervision

officer with the treatment to be completed within three years. In that modification, it was

provided that if appellant completed one-third of the treatment within a year, an

extension of the probationary term would be considered by the trial court.

       At the revocation hearing, although appellant testified that he eventually made

his payments, appellant’s probation supervisor, Judith Choate, testified that appellant

did not pay his probation fees during that period alleged in the revocation petition. Ms.

Choate also testified that appellant did not meet the sex offender treatment goals and

evaluations required under the 2008 modification of his probation.

       Appellant averred that in order to accomplish the treatment goals, he had to do

homework and complete responses which he could not do because he could not read or

write. However, Ms. Choate stated that he could have received help from the probation
                                             3
office had he requested it. She said that appellant had not taken the treatment

procedure seriously, and that he blamed everyone else for his troubles rather than

himself.

       Dr. Mike Strain, a sex offender therapist, said that although appellant did have

problems reading and writing, his slow progress was caused by “his not being very

motivated . . . to do the goals and to accept information [they] were working on in

treatment.” Dr. Strain also testified that most of the treatment goals could have been

completed by appellant on available cassette tapes.            He averred that appellant

understood the cassette tape procedure and had put on tape a list of rules related to a

child avoidance plan used by probationers such as himself.

       In sum, viewed in the light by which we review evidence in appeals such as this

one, we cannot say the trial court abused its discretion in assessing the evidence and

revoking appellant’s probation. Appellant’s first point is overruled.

       In his second point, appellant contends that the trial court erred by modifying his

probation conditions. He was originally placed on probation on September 30, 2004.

Subsequently, on August 27, 2008, his probation conditions were modified, and

included in that modification was the condition that he “successfully complete

psychological counseling, treatment, and aftercare sessions for sex offenders.” As we

have noted, the violation of this condition was one of the things that led to the

revocation which is the subject of this appeal. However, §11(a) of article 42.12 of the

Texas Code of Criminal Procedure specifically provides that the court may, “at any time

during the period of community supervision, alter or modify the conditions,” and that the

judge “may impose any reasonable condition that is designed to protect or restore . . .
                                             4
the victim, or punish, rehabilitate, or reform the defendant.” Tex. Code Crim. Proc.

Ann. art. 42.11 §11(a) (Vernon Supp. 2010).        Additionally, we note the condition

specifically provided that even though the required sex offender treatment was expected

to take three years and appellant had only one year left on his probation term, if

appellant successfully completed one-third of the required treatment within one year, an

extension would be considered.     Thus, appellant would not be in danger of being

revoked, even though he had not completed the full course within the one year. Thus,

the trial court did not act beyond its discretion in adding the condition. Appellant’s

second point is overruled.

       In sum, both of appellant’s points are overruled, and the judgment of the trial

court is affirmed.



                                        John T. Boyd
                                        Senior Justice
Do not publish.




                                           5